Per Curiam. Claimant herein filed its complaint sounding in breach of contract for alleged damages arising out of the construction of Lisle High School in Lisle, Illinois. Claimant was general contractor for said project under a contract with the Capital Development Board. In its two-count amended complaint, Claimant seeks $23,206.70 for increased costs due to certain delays related to the project and $11,196.00 as a result of additional work it was required to perform which were in the nature of repairs. This cause is presently before this court on the basis of a stipulation by the parties which incorporates a settlement agreement between the Claimant, Capital Development Board, and the State of Illinois. The parties have agreed between themselves to compromise and settle this claim for the amount of $33,832.00. It is apparent to this court that the settlement agreement has been negotiated in good faith and with full authority by all parties. While it is the province of this court to consider each claim on its merits and determine the amount of damages, if any, an agreement of the parties to settle the claim will not be ignored. In the case herein, the parties have agreed to settle the claim and have recommended this court honor its agreement. Having examined same, this court is of the opinion that the agreement is fair and responsible to both sides and will not attempt to second guess the parties herein. It is hereby ordered that Claimant, Frederick Quinn Construction Company, be awarded $33,832.00 in full and complete satisfaction of all matters which are the subject matter of the claim herein.